DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the various species, as set forth in the Office action mailed on 7/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 7/26/2021 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 7-9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art does not disclose or render obvious a motivation to provide for a power-shift multi-speed transmission in combination with the remainder of the structure set forth in claim 1, particularly "with the first brake (34) closed and the freewheel (28) released, said transmission forms a first transmission ratio i_1, which is given by: 
i_1=1-((z_h2/z_p2)(z_p1/z_s1)) where 
z_h2: number of teeth of second ring gear (36) 
z_p2: number of teeth of second planet gear step (24) 
z_p1: number of teeth of first planet gear step (22) 
z_s1: number of teeth of first sun gear (18)."
The newly added limitations to claim 1 describe how the gear ratio is calculated based on the engagement states of the various clutches and brakes.  If one were to calculate the gear ratio in a given gear of Miyazaki ‘191 using the formula claimed, the gear ratio calculation would be incorrect. Claims 7-8 are allowed for substantially the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art does not disclose or render obvious a motivation to provide for a power-shift multi-speed transmission in combination with the remainder of the structure set forth in claim 9, particularly "with the first brake (34) closed and the second brake (40) closed or with the first brake (34) closed and the freewheel (28) locked by means of a latching device (30), the power-shift multi-speed transmission (10) performs a parking lock function”.
Miyazaki ‘191 does not disclose a mode where either of these combinations of engaged brakes occurs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659